Case 1:18-cv-01436-MN Document 62 Filed 08/23/19 Page 1 of 18 PageID #: 1650




                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF DELAWARE


 QUEST DIAGNOSTICS INVESTMENTS LLC,

                            Plaintiff,

               v.                            C.A. No. 18-1436 (MN)

 LABORATORY CORPORATION OF
 AMERICA HOLDINGS, ESOTERIX, INC., and
 ENDOCRINE SCIENCES, INC.,

                            Defendants.


               LETTER TO THE HONORABLE MARYELLEN NOREIKA
                         FROM KENNETH L. DORSNEY

                                          Kenneth L. Dorsney (#3726)
                                          MORRIS JAMES LLP
 Of Counsel:                              500 Delaware Avenue, Suite 1500
                                          Wilmington, DE 19801
 Adam R. Gahtan                           Telephone: 302.888.6800
 Kevin X. McGann                          kdorsney@morrisjames.com
 Eric M. Majchrzak
 FENWICK & WEST LLP                       Attorney for Plaintiff
 902 Broadway, Suite 14                   Quest Diagnostics Investments LLC
 New York, NY 10010
 Telephone: 212.430.2600
 Email: agahtan@fenwick.com
 kmcgann@fenwick.com
 emajchrzak@fenwick.com

 Melanie L. Mayer
 Elizabeth B. Hagan
 FENWICK & WEST LLP
 1191 Second Avenue, 10th Floor
 Seattle, WA 98101
 Telephone: 206.389.4510
 Email: mmayer@fenwick.com
 ehagan@fenwick.com

 Dated: August 23, 2019




11127788/1
Case 1:18-cv-01436-MN Document 62 Filed 08/23/19 Page 2 of 18 PageID #: 1651




                                          August 23, 2019

VIA E-FILING and HAND DELIVERY
The Honorable Maryellen Noreika
J. Caleb Boggs Federal Building
844 N. King Street, Unit 19
Wilmington, DE 19801-3555

         RE:   Quest Diagnostics Investments LLC v. Laboratory Corporation of
               America Holdings, et al., No. 18-1436-MN (D. Del.)

Your Honor:

        LabCorp has designated John Peterson as its in-house representative under the Protective
Order for receipt of Quest’s Confidential and Highly Confidential Information (the “Information”).
Quest respectfully requests that the Court sustain Quest’s objection to Mr. Peterson’s designation,
because, based on the responsibilities suggested by his several titles, including as an executive,
there is an unacceptable risk of inadvertent disclosure or use of the Information. Counsel met and
conferred on August 8, 2019; Quest continues trying to resolve the dispute, but it remains.

I.       BACKGROUND

        On July 18, 2019, LabCorp designated Mr. Peterson under the Protective Order. (See Ex.
A at 10.) Quest objected, and requested information about Mr. Peterson’s actual responsibilities
so that it could fully assess the issue. (Id. at 1, 4, 8.) LabCorp refused, and continues to refuse, to
provide such information. Accordingly, Quest maintains its objection to Mr. Peterson’s receipt of
highly-sensitive information, including, e.g., technical standard operating procedures, sales data,
and licensing agreements.

II.      ARGUMENT

        To prevent an opposing party’s in-house counsel from receiving access to confidential
information, a party must show “good cause.” PhishMe, Inc. v. Wombat Sec. Techs., Inc., No. 16-
403, 2017 WL 4138961, at *2 (D. Del. Sept. 8, 2017). Courts find good cause and “restrict an
individual attorney’s access to a trade secret or other confidential information when there is ‘an
unacceptable opportunity for inadvertent disclosure.’” Blackbird Tech LLC v. Serv. Lighting &
Elec. Supplies, Inc., No. 15-53, 2016 WL 2904592, at *1 (D. Del. May 18, 2016) (quoting U.S.
Steel Corp. v. United States, 730 F.2d 1465, 1468 (Fed. Cir. 1984)). Key considerations include
“the factual circumstances surrounding each individual counsel’s activities, association, and
relationship with a party.” U.S. Steel, 730 F.2d at 1468. “[W]here in-house counsel are involved
in competitive decisionmaking, it may well be that a party seeking access should be . . . denied the
access[.]” Id.; see also In re Deutsche Bank Trust Co. Ams., 605 F.3d 1373, 1378 (Fed. Cir. 2010)
(“[T]he counsel-by-counsel determination should turn on the extent to which counsel is involved


11127788/1
Case 1:18-cv-01436-MN Document 62 Filed 08/23/19 Page 3 of 18 PageID #: 1652

The Honorable Maryellen Noreika
August 23, 2019
Page 2

in ‘competitive decisionmaking’ with its client.”).

         Competitive decisionmaking is “shorthand for a counsel’s activities, association, and
relationship with a client that are such as to involve counsel’s advice and participation in any or
all of the client’s decisions (pricing, product design, etc.) made in light of similar or corresponding
information about a competitor.” Id. at 1468 n.3. Counsel heavily involved in “acquisition,
enforcement (through litigation), and licensing of patents should be considered competitive
decisionmakers for purposes of this inquiry.” Blackbird, 2016 WL 2904592, at *1 (internal
quotation omitted).

         A.    Mr. Peterson is a competitive decisionmaker

        Mr. Peterson is an “Associate Vice President” at LabCorp (Ex. B at 1), and an “Associate
General Counsel” and “Chief Counsel, Intellectual Property & Litigation” at Sequenom, a
LabCorp subsidiary. (Ex. B at 1; Ex. A at 2.) These titles strongly suggest that Mr. Peterson has
a significant role in, and directly advises top-level LabCorp executives about, intellectual property
strategies, enforcement, licensing, and product development. LabCorp has so far refused to
explain Mr. Peterson’s actual roles, offering only the conclusion that, as a lawyer, Mr. Peterson is
not involved in competitive decision-making. (Ex. A at 7.)

        In PhishMe, Plaintiff sought access to Defendant’s attorney’s-eyes only material for Mr.
McGee, its General Counsel, Secretary, and Chief Privacy Officer. 2017 WL 4138961, at *1-2.
The Court found that Mr. McGee “advise[d] high level executives at the company,” so that,
although he was not the “final decisionmaker,” he “play[ed] a very important role in the process
that leads to those decisions.” Id. at *4-5. He also “play[ed] a significant role in the enforcement
of [the Plaintiff’s] intellectual property,” and had “a role in patent prosecution.” Id. at *6-7. The
“gravity of the consequences of inadvertent disclosure or misuse” of the confidential information
were heightened because Plaintiff and Defendant were “direct competitor[s]”. Id. at *8.
Accordingly, the Court found that “Mr. McGee participate[d] in competitive decisionmaking” and
refused to grant him access. Id.

         Mr. Peterson is, like Mr. McGee in PhishMe a high-level LabCorp attorney, and a ranking
executive, and he is likely advising top-level executives on competitive decisions. If he receives
access to Quest’s Information, there is a significant risk of inadvertent disclosure that could
competitively harm Quest. For example, if Mr. Peterson receives access to Quest’s license
agreements, he could inadvertently use that information (e.g., royalty rates, terms Quest utilizes,
etc.) to undermine Quest in the marketplace. Similarly, with access to Quest’s sales information
and testing protocols, Mr. Peterson may inadvertently redirect intellectual property procurement
or enforcement activity (e.g., seeking claims to or initiating enforcement actions against
particularly valuable technology).

       LabCorp claims that “John Peterson is an in-house lawyer for LabCorp . . . he is not
involved in competitive decision making.” (Ex. A at 7.) But LabCorp refuses to say what Mr.
Peterson’s roles actually are, including as an Executive Vice President, and lawyers can certainly
be competitive decisionmakers depending on their duties: “even when an attorney states that their

                                                  2
11127788/1
Case 1:18-cv-01436-MN Document 62 Filed 08/23/19 Page 4 of 18 PageID #: 1653

The Honorable Maryellen Noreika
August 23, 2019
Page 3

role is simply to provide ‘legal advice’ on ‘legal issues’ to competitive decisions . . . this is not
dispositive.” PhishMe, 2017 WL 4138961, at *5. When an in-house attorney is “one of few people
advising the ultimate decisionmaker” and plays a role in the “advice-giving process,” then there is
a great “chance that, inadvertently, access to the confidential material may cloud the types of
advice counsel provides,” and so that in-house counsel “may ultimately play an important role in
the decisionmaking process.” Id. Based on his titles, it is reasonable for Quest to assume that Mr.
Peterson directly advises high-level LabCorp executives and influences the company’s
competitive decisionmaking process. If Mr. Peterson has access to Quest’s Information, it may
“cloud” that process.

        LabCorp further argues that the Protective Order’s prosecution bar provides Quest
sufficient protection and should be determinative. (E.g., Ex. A at 7, 9.) But in some cases a
prosecution bar does “not entirely eliminate the risk at issue in the patent prosecution space” itself,
2017 WL 4138961, at *7, and it does not address other competitive decision-making concerns.

         B.    Quest has not waived its objection

        LabCorp also argues that Quest has waived portions of its objection. (See Ex. A at 2.)
LabCorp is mistaken. The Protective Order requires that such objections be made within seven
days from the identification of the in-house counsel and “be accompanied by a statement of the
factual and legal bases underlying the objection.” (D.I. 25, ¶7.1 at 10-11.) Quest satisfied both
requirements, raising its objection, along with the factual and legal bases for them, six days after
LabCorp identified Mr. Peterson. (See Ex. A at 9-10.) LabCorp has been aware of the basis of
Quest’s objection since Quest first raised it. There has been no waiver.

III.     CONCLUSION

       For the foregoing reasons, Quest respectfully requests that the Court prevent John Peterson
from receiving access to Quest’s Information in this matter. In the alternative, Quest requests that
the Court defer decision until after LabCorp has provided sufficient information about Mr.
Peterson’s role.

                                               Respectfully submitted,

                                               /s/ Kenneth L. Dorsney

                                               Kenneth L. Dorsney (#3726)
                                               kdorsney@morrisjames.com

cc: All counsel via efiling




                                                  3
11127788/1
Case 1:18-cv-01436-MN Document 62 Filed 08/23/19 Page 5 of 18 PageID #: 1654




                     EXHIBIT A
Case 1:18-cv-01436-MN Document 62 Filed 08/23/19 Page 6 of 18 PageID #: 1655


From:           Eric Majchrzak
To:             "Carlson, Erik"
Cc:             mferrario@kilpatricktownsend.com; WSGR - LabCorp; Liz Hagan; Kim, Olivia; Dorsney, Kenneth L.;
                Quest LabCorp Team; Quest LabCorp MJTeam
Subject:        RE: Quest v. LabCorp, 18-cv-1436 (D. Del.) - John E. Peterson
Date:           Monday, August 19, 2019 1:00:00 PM




Erik,



We disagree with, inter alia, your reading of Paragraph 7.2 of the protective Order and your
mischaracterization of the meet-and-confer. The Protective Order states that any objection
shall be raised “with the Court within ten (10) business days of the meet and confer and
subsequent written notification” of a party’s intent to raise the issue with the Court. (D.I. 25, ¶
7.2.) Ten business days from the meet-and-confer is August 22, 2019. Moreover, Quest has
not yet provided subsequent written notification (a necessary triggering event) because it was
our understanding that LabCorp was willing to try to resolve this issue without burdening the
Court. You suggested that LabCorp, after receiving Quest’s understanding of the law, would
provide more information about Mr. Peterson’s responsibilities. With that information (which
is solely within LabCorp’s possession), Quest could re-assess the need for this objection.
Indeed, Quest has requested this information several times already to no avail. (See, e.g.,
Email to Olivia Kim (July 31, 2019, 4:39 pm EDT).)



Separately, no objection has been waived. From the outset, Quest objected to Mr. Peterson’s
receipt of Confidential or Highly Confidential information due to his position within LabCorp
and the associated risk of inadvertent disclosure. LabCorp has been on notice of the basis for
this objection from Quest’s first email. Nothing about the objection has changed. In an effort
to resolve this matter, Quest provided more information so LabCorp could better assess the
situation. Yet, despite these efforts, LabCorp has provided no cooperation in return.



Quest prefers to resolve this matter without burdening the Court. If LabCorp is willing to seek
a mutual resolution to this matter, please let us know by 2 pm EDT today. Under those
circumstances the parties can continue to negotiate the issue and the triggering event for
seeking the Court’s assistance – as described in the Protective Order – will be written
notification of a party’s intent to seek the Court’s intervention. If not, we ask that local
counsel be available today to approach the Court.



Regards,
Eric

From: Carlson, Erik [mailto:ecarlson@wsgr.com]
Sent: Friday, August 16, 2019 6:06 PM
To: Eric Majchrzak <emajchrzak@fenwick.com>


                                                          1
Case 1:18-cv-01436-MN Document 62 Filed 08/23/19 Page 7 of 18 PageID #: 1656


Cc: mferrario@kilpatricktownsend.com; WSGR - LabCorp <labcorp@wsgr.com>; Liz Hagan
<ehagan@fenwick.com>; Kim, Olivia <okim@wsgr.com>; Dorsney, Kenneth L.
<KDorsney@morrisjames.com>; Quest_LabCorp_Team <Quest_LabCorp_Team@fenwick.com>;
Quest_LabCorp_MJTeam <Quest_LabCorp_MJTeam@morrisjames.com>
Subject: RE: Quest v. LabCorp, 18-cv-1436 (D. Del.) - John E. Peterson

Eric,

Quest has waived the new objection in your August 12, 2019 email because it was not sent
within seven days of LabCorp’s identification of Mr. Peterson. As I indicated on our August 8
meet and confer, Paragraph 7.1 of the Stipulated Protective Order (D.I. 25) requires that an
objection "shall be accompanied by a statement of the factual and legal bases underlying such
objection" and that failure to do so "shall be deemed a waiver" of the objection. As agreed on
the August 8 meet and confer, Paragraph 7.2 of the Stipulated Protective Order requires that
Quest raise any issue with the Court ten days from the meet and confer or Quest is deemed to
have agreed to the disclosure. That ten days runs out on Monday August 19, 2019. For the
reasons below, LabCorp urges Quest to drop its improper and untimely objections so as not to
burden the Court unnecessarily.

Quest’s Original Objection Fails. On July 18, 2019, LabCorp identified John Peterson. Quest
responded on July 24 with an objection based on a title Mr. Peterson lists on his LinkedIn page
for Sequenom, a subsidiary of LabCorp that Quest did not name as a party in this lawsuit.
Quest's concern appeared to be prosecution because it asked for confirmation that Mr.
Peterson would comply with the prosecution bar. LabCorp addressed Quest's objection by
explaining that Quest's request for confirmation as to the prosecution bar was redundant
because: "Mr. Peterson has signed the Declaration and Confidentiality Undertaking stating
that he has received and carefully read the Order, that he fully understands the terms of the
Order, that he recognizes he is bound by the terms of the Order, and that he agrees to comply
with the terms of the Order."

Quest’s First Untimely Objection Fails. On July 31, Quest first expressed new "concerns"
based on Quest's "understanding that Mr. Peterson occupies a high-level, decision-making
position in LabCorp’s intellectual property department" and a purported "undue danger of
inadvertent disclosure and/or use of that Highly Confidential Information in LabCorp’s
competitive strategies." (emphasis added) On August 2, LabCorp addressed these new
concerns by confirming that Mr. Peterson is an "in-house lawyer for LabCorp whose duties
managing this litigation require access to Quest’s material designated HIGHLY CONFIDENTIAL
and CONFIDENTIAL" and that "Mr. Peterson gives legal advice to LabCorp—he is not involved
in competitive decision making."

Quest’s Second Untimely Objection Fails. On August 12, after the parties’ meet and confer,
Quest sent another new objection, this one apparently based on speculation about some

                                               2
Case 1:18-cv-01436-MN Document 62 Filed 08/23/19 Page 8 of 18 PageID #: 1657


unidentified licensing role. As it's purported factual bases, Quest points to nothing more than
two other titles Mr. Peterson lists on his LinkedIn page: “Associate Vice President” and
“Associate General Counsel.” This new objection has been waived, because neither it, nor its
factual or legal bases, were sent within seven days. Even if Quest had sent the August 12
objection within seven days, it would fail. The U.S. Steel Corp case expressly held that it was
error to deny access because of in-house counsel's "general position" or a "a general
assumption that one group of lawyers are more likely or less likely inadvertently to breach
their duty under a protective order." 730 F.2d 1465, 1467-68. That is only basis for Quest's
new objection. The other cases Quest cites are inapplicable to the current situation. Apeldyn
Corp. v. AU Optronics Corp. (denying access to two non-lawyer executives who were the
primary, if not sole, decision makers); Affymetrix, Inc. v. Illumina, Inc. (denying access to a
member of defendant's management team who engages in competitive decision making but
allowing defendant's "litigation" unit access.); Intel Corp. v. VIA Techs., Inc. (out of circuit
district court case denying access to competitive decision maker).

Quest's latest untimely objection also includes a suggestion that LabCorp re-assign
management of this case to a more junior in-house lawyer. Yet Quest identified Dina Mack as
its in-house counsel who has access to LabCorp’s highly confidential information. Ms. Mack is
Quest's Deputy General Counsel and Chief Litigation Officer. She calls herself an "executive"
that reviews and negotiates “a wide variety of agreements, including complex commercial, IP
licensing and employment agreements." https://www.linkedin.com/in/dina-mack-9a121047/
(emphasis added). When compared to Quest’s own conduct, these untimely whack-a-mole
objections are confirmed to be meritless.

Regards,
Erik



            Erik J. Carlson • Wilson Sonsini Goodrich & Rosati
            633 West Fifth Street, Suite 1550 • Los Angeles, CA 90071 • 323.210.2940 • ecarlson@wsgr.com




From: Eric Majchrzak <emajchrzak@fenwick.com>
Sent: Monday, August 12, 2019 5:00 PM
To: Carlson, Erik <ecarlson@wsgr.com>; Liz Hagan <ehagan@fenwick.com>; Kim, Olivia
<okim@wsgr.com>; Dorsney, Kenneth L. <KDorsney@morrisjames.com>; Quest_LabCorp_Team
<Quest LabCorp Team@fenwick.com>; Quest_LabCorp_MJTeam
<Quest LabCorp MJTeam@morrisjames.com>
Cc: mferrario@kilpatricktownsend.com; WSGR - LabCorp <labcorp@wsgr.com>
Subject: RE: Quest v. LabCorp, 18-cv-1436 (D. Del.) - John E. Peterson




                                                       3
Case 1:18-cv-01436-MN Document 62 Filed 08/23/19 Page 9 of 18 PageID #: 1658


Erik,



As discussed last week, Quest maintains that Mr. Peterson is an inappropriate person to
receive Quest’s Confidential and Highly Confidential Information under the protective order
due to his apparent position of decisionmaking authority within LabCorp.



In U.S. Steel Corp. v. United States, the Federal Circuit found that the relevant determination
for denial of access under a protective order is “[w]hether an unacceptable opportunity for
inadvertent disclosures exists.” 730 F.2d 1465, 1468 (Fed. Cir. 1984); see also Apeldyn Corp.
v. AU Optronics Corp., 2012 WL 2368796, at *7-8 (D. Del. June 13, 2012), adopted by, 2012
WL 2366537 (D. Del. June 20, 2012). Courts routinely find that an unacceptable risk for such
inadvertent disclosure exists when the individual seeking access has responsibilities including,
for example, licensing and litigating patents with similar subject matter. See Affymetrix, Inc.
v. Ilumina, Inc., 2005 WL 1801683, at *2 (D. Del. July 28, 2005) (holding that party’s
involvement with settling patent litigation and licensing crosses over into competitive-decision
making and, therefore, party was appropriately barred from viewing confidential material
under protective order); Intel Corp. v. VIA Techs., Inc., 198 F.R.D. 525, 530 (N.D. Cal. 2000)
(denying access to protected information to in-house counsel where her “involvement in
licensing through litigation constitutes competitive decisionmaking, because her advice and
counsel necessarily affect licensing decisions”).



Here, as previously explained, Mr. Peterson appears to have high-level, decisionmaking
responsibilities within LabCorp. His LinkedIn page, for example, lists his titles as “Associate
Vice President” and “Associate General Counsel.” His responsibilities in those titles likely
extend to licensing and other intellectual property decisionmaking within LabCorp. Mr.
Peterson therefore holds positions that include a substantial risk of inadvertent disclosure.
Any such inadvertent disclosure of Quest’s Confidential or Highly Confidential Information
would put Quest at a competitive disadvantage. Thus, the prosecution bar and Mr. Peterson’s
agreement to be bound by the Protective Order do not alleviate Quest’s concerns. This is
especially true as Quest and LabCorp are competitors in the same markets.



LabCorp could easily reduce the risk of inadvertent disclosure by assigning responsibility for
this matter to another in-house attorney. LabCorp’s legal department certainly extends beyond
individuals with competitive decisionmaking authority, such as Vice-Presidents and General
Counsels.



If LabCorp disagrees, please provide enough information about Mr. Peterson’s responsibilities
within LabCorp so that we can assess your position.



Regards,

                                               4
Case 1:18-cv-01436-MN Document 62 Filed 08/23/19 Page 10 of 18 PageID #: 1659


 Eric

 From: Carlson, Erik [mailto:ecarlson@wsgr.com]
 Sent: Wednesday, August 07, 2019 5:28 PM
 To: Eric Majchrzak <emajchrzak@fenwick.com>; Liz Hagan <ehagan@fenwick.com>; Kim, Olivia
 <okim@wsgr.com>; Dorsney, Kenneth L. <KDorsney@morrisjames.com>; Quest_LabCorp_Team
 <Quest_LabCorp_Team@fenwick.com>; Quest_LabCorp_MJTeam
 <Quest_LabCorp_MJTeam@morrisjames.com>
 Cc: mferrario@kilpatricktownsend.com; WSGR - LabCorp <labcorp@wsgr.com>
 Subject: RE: Quest v. LabCorp, 18-cv-1436 (D. Del.) - John E. Peterson

 Ian Liston will join for LabCorp. Ken, could you arrange to join or have someone from your firm
 join?

 From: Eric Majchrzak <emajchrzak@fenwick.com>
 Sent: Wednesday, August 7, 2019 2:03 PM
 To: Carlson, Erik <ecarlson@wsgr.com>; Liz Hagan <ehagan@fenwick.com>; Kim, Olivia
 <okim@wsgr.com>; Dorsney, Kenneth L. <KDorsney@morrisjames.com>; Quest_LabCorp_Team
 <Quest_LabCorp_Team@fenwick.com>; Quest_LabCorp_MJTeam
 <Quest_LabCorp_MJTeam@morrisjames.com>
 Cc: mferrario@kilpatricktownsend.com; WSGR - LabCorp <labcorp@wsgr.com>
 Subject: RE: Quest v. LabCorp, 18-cv-1436 (D. Del.) - John E. Peterson

 Erik,

 If you would also like to discuss the John Peterson objection, can you ask Delaware counsel to join
 the call as well.

 Regards,
 Eric

 From: Carlson, Erik [mailto:ecarlson@wsgr.com]
 Sent: Wednesday, August 07, 2019 11:04 AM
 To: Eric Majchrzak <emajchrzak@fenwick.com>; Liz Hagan <ehagan@fenwick.com>; Kim, Olivia
 <okim@wsgr.com>; Dorsney, Kenneth L. <KDorsney@morrisjames.com>; Quest_LabCorp_Team
 <Quest_LabCorp_Team@fenwick.com>; Quest_LabCorp_MJTeam
 <Quest_LabCorp_MJTeam@morrisjames.com>
 Cc: mferrario@kilpatricktownsend.com; WSGR - LabCorp <labcorp@wsgr.com>
 Subject: RE: Quest v. LabCorp, 18-cv-1436 (D. Del.) - John E. Peterson

 Eric,

 Talk to you then. Let’s please also discuss Quest’s objection to John Peterson’s access to
 Quest’s confidential information on Thursday.


                                                   5
Case 1:18-cv-01436-MN Document 62 Filed 08/23/19 Page 11 of 18 PageID #: 1660



 Regards,
 Erik

 From: Eric Majchrzak <emajchrzak@fenwick.com>
 Sent: Tuesday, August 6, 2019 5:23 PM
 To: Carlson, Erik <ecarlson@wsgr.com>; Liz Hagan <ehagan@fenwick.com>; Kim, Olivia
 <okim@wsgr.com>; Dorsney, Kenneth L. <KDorsney@morrisjames.com>; Quest_LabCorp_Team
 <Quest LabCorp Team@fenwick.com>; Quest_LabCorp_MJTeam
 <Quest LabCorp MJTeam@morrisjames.com>
 Cc: mferrario@kilpatricktownsend.com; WSGR - LabCorp <labcorp@wsgr.com>
 Subject: RE: Quest v. LabCorp, 18-cv-1436 (D. Del.) - John E. Peterson

 Erik,

 We are available Thursday at 11 am PDT (2 pm EDT) to discuss the Holmquist terms. We can use


 Regards,
 Eric


 From: Carlson, Erik [mailto:ecarlson@wsgr.com]
 Sent: Tuesday, August 06, 2019 3:18 PM
 To: Liz Hagan <ehagan@fenwick.com>; Eric Majchrzak <emajchrzak@fenwick.com>; Kim, Olivia
 <okim@wsgr.com>; Dorsney, Kenneth L. <KDorsney@morrisjames.com>; Quest_LabCorp_Team
 <Quest LabCorp Team@fenwick.com>; Quest_LabCorp_MJTeam
 <Quest LabCorp MJTeam@morrisjames.com>
 Cc: mferrario@kilpatricktownsend.com; WSGR - LabCorp <labcorp@wsgr.com>
 Subject: RE: Quest v. LabCorp, 18-cv-1436 (D. Del.) - John E. Peterson

 Liz,

 We are available Monday 8/12 at 10 am PDT to discuss the issues in our July 26 letter. We can
 use this dial-in:

 With regard to Dr. Holmquist, is someone on your team available this week to discuss? That’s
 a discrete issue and we’d like to make progress on it. We’re free tomorrow, Thursday, or
 Friday at 10 or 11 am on any day.

 Regards,
 Erik

 From: Liz Hagan <ehagan@fenwick.com>


                                                6
Case 1:18-cv-01436-MN Document 62 Filed 08/23/19 Page 12 of 18 PageID #: 1661


 Sent: Tuesday, August 6, 2019 11:20 AM
 To: Carlson, Erik <ecarlson@wsgr.com>; Eric Majchrzak <emajchrzak@fenwick.com>; Kim, Olivia
 <okim@wsgr.com>; Dorsney, Kenneth L. <KDorsney@morrisjames.com>; Quest_LabCorp_Team
 <Quest LabCorp Team@fenwick.com>; Quest_LabCorp_MJTeam
 <Quest LabCorp MJTeam@morrisjames.com>
 Cc: mferrario@kilpatricktownsend.com; WSGR - LabCorp <labcorp@wsgr.com>
 Subject: RE: Quest v. LabCorp, 18-cv-1436 (D. Del.) - John E. Peterson

 Erik,

 We understand you would like to discuss your letter of July 26 at the same time. We are available to
 discuss your lengthy discovery letter next week. Please let us know when you are available for a call
 on Monday after 9 am Pacific (noon Eastern) or Wednesday between 8 am and 1 pm Pacific (11 am
 and 4 pm Eastern).

 Thank you,
 Liz
 LIZ HAGAN
 Associate | Fenwick & West LLP | +1 206-389-4587 | ehagan@fenwick.com
 Admitted to practice in Washington.


 From: Carlson, Erik [mailto:ecarlson@wsgr.com]
 Sent: Friday, August 2, 2019 4:12 PM
 To: Eric Majchrzak <emajchrzak@fenwick.com>; Kim, Olivia <okim@wsgr.com>; Dorsney, Kenneth L.
 <KDorsney@morrisjames.com>; Quest_LabCorp_Team <Quest_LabCorp_Team@fenwick.com>;
 Quest_LabCorp_MJTeam <Quest_LabCorp_MJTeam@morrisjames.com>
 Cc: mferrario@kilpatricktownsend.com; WSGR - LabCorp <labcorp@wsgr.com>
 Subject: RE: Quest v. LabCorp, 18-cv-1436 (D. Del.) - John E. Peterson

 Eric,

 John Peterson is an in-house lawyer for LabCorp whose duties managing this litigation require
 access to Quest’s material designated HIGHLY CONFIDENTIAL and CONFIDENTIAL. Mr.
 Peterson gives legal advice to LabCorp—he is not involved in competitive decision making.

 As my colleague has already explained, Mr. Peterson has signed an undertaking and there is a
 prosecution bar in the protective order. Please drop the improper objection.

 We are available to meet and confer on Tuesday or Wednesday at 10 am or 11 am PDT either
 day. Please be prepared to discuss Quest’s discovery deficiencies raised in my July 26 letter.
 We never heard back in response to our request to meet and confer on Thursday or Friday
 this week.




                                                   7
Case 1:18-cv-01436-MN Document 62 Filed 08/23/19 Page 13 of 18 PageID #: 1662


 Regards,
 Erik

             Erik J. Carlson • Wilson Sonsini Goodrich & Rosati
             633 West Fifth Street, Suite 1550 • Los Angeles, CA 90071 • 323.210.2940 • ecarlson@wsgr.com




 From: Eric Majchrzak <emajchrzak@fenwick.com>
 Sent: Wednesday, July 31, 2019 4:39 PM
 To: Kim, Olivia <okim@wsgr.com>; Dorsney, Kenneth L. <KDorsney@morrisjames.com>;
 Quest_LabCorp_Team <Quest LabCorp Team@fenwick.com>; Quest_LabCorp_MJTeam
 <Quest LabCorp MJTeam@morrisjames.com>
 Cc: mferrario@kilpatricktownsend.com; WSGR - LabCorp <labcorp@wsgr.com>
 Subject: RE: Quest v. LabCorp, 18-cv-1436 (D. Del.) - John E. Peterson


 Olivia,



 We are maintaining our objection until we better understand Mr. Peterson’s role at LabCorp.
 We appreciate that Mr. Peterson signed the Declaration and Confidentiality Undertaking and
 that there is a prosecution bar in the Protective Order. That, however, does not relieve our
 concerns.



 As stated in my email below, it is our understanding that Mr. Peterson occupies a high-level,
 decision-making position in LabCorp’s intellectual property department. Thus, whether Mr.
 Peterson personally engages in activity before the Patent Office or not, granting him access to
 Quest’s Highly Confidential Information poses an undue danger of inadvertent disclosure
 and/or use of that Highly Confidential Information in LabCorp’s competitive strategies. Such
 inadvertent use could cause Quest significant commercial harm.



 We are available to meet-and-confer on this issue. To ensure that the meet-and-confer is
 productive, we ask that you provide information concerning Mr. Peterson’s position and
 responsibilities beforehand.



 Regards,
 Eric


 From: Kim, Olivia [mailto:okim@wsgr.com]
 Sent: Tuesday, July 30, 2019 4:47 PM


                                                        8
Case 1:18-cv-01436-MN Document 62 Filed 08/23/19 Page 14 of 18 PageID #: 1663


 To: Eric Majchrzak <emajchrzak@fenwick.com>; Dorsney, Kenneth L.
 <KDorsney@morrisjames.com>; Quest_LabCorp_Team <Quest_LabCorp_Team@fenwick.com>;
 Quest_LabCorp_MJTeam <Quest LabCorp MJTeam@morrisjames.com>
 Cc: mferrario@kilpatricktownsend.com; WSGR - LabCorp <labcorp@wsgr.com>
 Subject: RE: Quest v. LabCorp, 18-cv-1436 (D. Del.) - John E. Peterson

 Eric,

 As you indicate below, there is a prosecution bar provision in the Stipulated Protective Order
 (“Order”). As such, the concern you raise below with regards to Mr. Peterson is misplaced. Mr.
 Peterson has signed the Declaration and Confidentiality Undertaking stating that he has received and
 carefully read the Order, that he fully understands the terms of the Order, that he recognizes he is
 bound by the terms of the Order, and that he agrees to comply with the terms of the Order.

 Please immediately confirm that we may start sharing Quest’s highly confidential information with
 Mr. Peterson pursuant to the Order.

 Regards,
 Olivia



 From: Eric Majchrzak [mailto:emajchrzak@fenwick.com]
 Sent: Wednesday, July 24, 2019 2:15 PM
 To: Kim, Olivia; Dorsney, Kenneth L.; Quest_LabCorp_Team; Quest_LabCorp_MJTeam
 Cc: mferrario@kilpatricktownsend.com; WSGR - LabCorp
 Subject: RE: Quest v. LabCorp, 18-cv-1436 (D. Del.) - John E. Peterson

 Olivia,

 We received LabCorp’s acknowledgement for Mr. Peterson as LabCorp’s designee to have
 access to the highest level of confidentiality materials. We understand that Mr. Peterson’s role
 within LabCorp may include responsibilities related to intellectual property. For example, Mr.
 Peterson’s LinkedIn profile suggests that he currently holds a title of “Chief Counsel,
 Intellectual Property & Litigation.” Quest therefore has concerns with Mr. Peterson as
 LabCorp’s designee and, pursuant to Paragraph 7.1, objects to him absent further information
 regarding Mr. Peterson’s responsibilities at LabCorp. Please provide us with a more detailed
 description of Mr. Peterson’s responsibilities and job functions (and if he has a current CV we
 would appreciate receiving that) so that we may further assess whether we can agree to him
 having access to Quest’s confidential information.

 We also note that the Protective Order entered in this matter contains a prosecution bar (¶ 23),
 which prevents individuals who receive information pursuant to Paragraph 6.1(c) from being
 “involved” or “engaged” in several activities before the USPTO and foreign patent offices.
 Please confirm that Mr. Peterson will not be “involved” or “engaged” in any activities
 described in Paragraph 23 of the Protective Order.

 Regards,
 Eric


                                                  9
Case 1:18-cv-01436-MN Document 62 Filed 08/23/19 Page 15 of 18 PageID #: 1664




 From: Kim, Olivia [mailto:okim@wsgr.com]
 Sent: Thursday, July 18, 2019 1:22 PM
 To: Eric Majchrzak <emajchrzak@fenwick.com>; Dorsney, Kenneth L.
 <KDorsney@morrisjames.com>; Quest_LabCorp_Team <Quest LabCorp Team@fenwick.com>;
 Quest_LabCorp_MJTeam <Quest LabCorp MJTeam@morrisjames.com>
 Cc: mferrario@kilpatricktownsend.com; WSGR - LabCorp <labcorp@wsgr.com>
 Subject: Quest v. LabCorp, 18-cv-1436 (D. Del.) - John E. Peterson

 Counsel,

 Pursuant to Paragraphs 6.1(b), 6.2(b), and 7.1 of the Protective Order, attached please find a signed
 Exhibit A from John E. Peterson.

 Regards,
 Olivia

 Olivia M. Kim
 Wilson Sonsini Goodrich & Rosati
 633 West Fifth Street, Suite 1550
 Los Angeles, CA 90071
 T 323.210.2904|M 213.304.7684|E okim@wsgr.com



 This email and any attachments thereto may contain private, confidential, and privileged
 material for the sole use of the intended recipient. Any review, copying, or distribution of this
 email (or any attachments thereto) by others is strictly prohibited. If you are not the intended
 recipient, please contact the sender immediately and permanently delete the original and any
 copies of this email and any attachments thereto.

 -------------------------------------------
 NOTICE:
 This email and all attachments are confidential, may be legally privileged, and are intended solely for the individual
 or entity to whom the email is addressed. However, mistakes sometimes happen in addressing emails. If you
 believe that you are not an intended recipient, please stop reading immediately. Do not copy, forward, or rely on the
 contents in any way. Notify the sender and/or Fenwick & West LLP by telephone at (650) 988-8500 and then delete
 or destroy any copy of this email and its attachments. Sender reserves and asserts all rights to confidentiality,
 including all privileges that may apply.




                                                          10
Case 1:18-cv-01436-MN Document 62 Filed 08/23/19 Page 16 of 18 PageID #: 1665




                     EXHIBIT B
             Case 1:18-cv-01436-MN Document 62 Filed 08/23/19 Page 17 of 18 PageID #: 1666

Contact
                                     John Peterson
www.linkedin.com/in/john-            Associate General Counsel, Sequenom & Associate Vice President,
peterson-979a6b84 (LinkedIn)         LabCorp
                                     San Diego, California
Top Skills
Litigation                           Experience
Licensing
Patent Prosecution
                                     LabCorp
                                     Associate Vice President
                                     April 2019 - Present


                                     Sequenom
                                     Associate General Counsel
                                     April 2011 - Present


                                     Sequenom
                                     Associate General Counsel; Chief Counsel, Intellectual Property &
                                     Litigation
                                     2011 - Present


                                     Perkins Coie LLP
                                     Of Counsel
                                     2008 - 2011 (4 years)


                                     Paul Hastings
                                     Of Counsel
                                     2003 - 2008 (6 years)


                                     Brobeck, Phleger & Harrison
                                     Attorney
                                     2000 - 2003 (4 years)


                                     Lyon & Lyon
                                     Attorney
                                     1998 - 2000 (3 years)




                                     Education
                                     The George Washington University Law School
                                     Doctor of Law (JD) · (1995 - 1998)
                                                                      Page 1 of 2
Case 1:18-cv-01436-MN Document 62 Filed 08/23/19 Page 18 of 18 PageID #: 1667

                        University of Virginia
                        Doctor of Philosophy (PhD), Oncology and Cancer Biology · (1988 - 1995)


                        Penn State University
                        Bachelor of Science (BS), Microbiology and Immunology




                                                         Page 2 of 2
